             Case 1:18-cv-00760-BAM Document 84 Filed 07/16/20 Page 1 of 2


 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT

 5                        FOR THE EASTERN DISTRICT OF CALIFORNIA

 6

 7   MICHAEL SCOTT TAYLOR, et al.,                        Case No. 1:18-cv-00760-BAM

 8                   Plaintiffs,                          ORDER GRANTING PLAINTIFFS’ EX
                                                          PARTE APPLICATION FOR ORDER
 9           v.                                           PERMITTING FILING MOTION FOR
                                                          PARTIAL SUMMARY JUDGMENT IN
10   COUNTY OF CALAVERAS, et al.,                         EXCESS OF 25 PAGES

11                   Defendants.                          (Doc. No. 82)

12

13           Currently before the Court is Plaintiffs Michael Scott Taylor and Lori Melville’s

14 (“Plaintiffs”) ex parte application for leave to file a brief in support of their motion for partial

15 summary judgment in excess of twenty-five (25) pages. (Doc. No. 82.)

16           This action arises out of a June 24, 2017 contact between three Calaveras County

17 Sheriff’s Department deputies and Plaintiffs following Plaintiffs’ neighbors call for service of a
   gunshot too close to the neighbor’s dwelling. (See Doc. No. 82 at 1.) In support of the
18
   application, counsel for Plaintiffs filed a declaration explaining that Plaintiffs have prepared a
19
   motion for partial summary judgment regarding alleged violations of Plaintiff Michael Scott
20
   Taylor’s First and Fourth Amendment rights and Plaintiff Lori Melville’s Fourth Amendment
21
   rights during the June 24, 2017 contact as well as state law claims for false arrest/false
22
   imprisonment and violation of the Bane Act. (Id. at 2.) As part of the motion, Plaintiffs address
23
   issues regarding their home’s curtilage, the legality of entry upon Plaintiffs’ property, exigency,
24
   emergency, consent, “knock and talk” exceptions to the warrant requirement, probable cause
25
   for Mr. Taylor’s arrest, and qualified immunity, among other topics. (Id.) Plaintiffs represent
26 that their statement of undisputed material facts includes one hundred and thirty-six (136) facts
27 and the motion presently totals thirty-five (35) pages. (Id.)

28


                                                      1
            Case 1:18-cv-00760-BAM Document 84 Filed 07/16/20 Page 2 of 2


 1          Plaintiffs request leave to file a brief not to exceed thirty-five pages in support of their

 2 motion for partial summary judgment. (Doc. No. 83 at 3.) According to the application,

 3 Defendants’ counsel has indicated that he has no opposition to the request. (Id. at 3.)

 4          Having considered Plaintiffs’ request, and in light of the representation that Defendants

 5 do not oppose the application, the Court will grant Plaintiffs leave to file a brief in excess of
   thirty-five pages. The brief shall contain a detailed table of contents. However, Plaintiffs are
 6
   reminded of their obligation to meet and confer with Defendants prior to filing their motion in
 7
   order to, among other things, narrow the issues for review by the Court and arrive at a joint
 8
   statement of undisputed facts. (See Doc. No. 32 at 3-4.)
 9
            Accordingly, IT IS HEREBY ORDERED:
10
            1.   Plaintiffs’ ex parte application (Doc. No. 82) seeking leave to file a brief in
11
   support of their motion for partial summary judgment in excess of twenty-five (25) pages is
12
   GRANTED; and
13
            2.   Plaintiffs’ brief in support of their motion for partial summary judgment shall not
14 exceed thirty-five (35) pages.

15

16 IT IS SO ORDERED.

17     Dated:    July 16, 2020                                /s/ Barbara    A. McAuliffe             _
18                                                       UNITED STATES MAGISTRATE JUDGE

19
20

21

22

23

24

25

26
27

28


                                                     2
